Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The applicant’s election with traverse has been received and considered.  However, it remains that one group comprises claims that read on a multi-modal vehicle, while the remaining two groups both read on a single mode vehicle.  Therefore, the restriction stands and is final; however, upon allowance, rejoinder will be considered.  Elected claims 1-11 are acted on below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalantari et al. 20140131507 in view of Jacob et al. WO 2015149000.
Referring to the Detailed Description, and the figures, it is obvious that Kalantari discloses a UAV 40, structured as in the claimed invention.  Said UAV comprising a chassis or body, all figs., and associated, rigidly connected propeller module 42, para. 33.  Two all-terrain wheels, 44a, 44b, are arranged via a freely rotatable connection on either side of the UAV, fig. 9, para 8.  Said wheels being constructed of material that will enable flotation of the UAV, paras. 8, 36.  An environmental sensor in the form of surveillance camera 55, para. 39 is mounted to the chassis.
Inasmuch as the above described structure is very similar to the UAV of the claimed invention; there is not  disclosed a complete control system utilizing perpendicularly mounted vanes.  However, it remains that a suggestion of such a system exists at para. 45.  Further, these systems are well known, see Jacob et al., vanes 5-8, for example, and it would have been obvious to have utilized such a system to maximize the control of the vehicle of Kalantari.
Lastly, adding a well-known payload is considered to have been an implementation of a notoriously evident device in the art, see for example Yamada et al. 2015072548.  Therefore, the Examiner takes Official Notice and this feature does not patentably distinguish the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644